            Case 6:98-cr-10059-JWL Document 453 Filed 12/14/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 98-10059-01-JWL
                                       )
CODY D. GLOVER,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s petition for relief pursuant to 28

U.S.C. § 2255 (Doc. # 444). For the reasons set forth below, the Court denies the petition.1



       I.       Background

       In 1999, defendant pleaded guilty to one count of Hobbs Act robbery in violation of

18 U.S.C. § 1951 and one count of using a firearm during a crime of violence in violation

of 18 U.S.C. § 924(c). In 2000, the Court denied defendant’s petition for relief under

Section 2255, and the Tenth Circuit subsequently refused to grant defendant a certificate

of appealability and dismissed defendant’s appeal.




       1
         Because the petition and records of this case show conclusively that defendant is
not entitled to relief, the Court need not conduct a hearing. See 28 U.S.C. § 2255(b).
           Case 6:98-cr-10059-JWL Document 453 Filed 12/14/20 Page 2 of 4




       On January 8, 2020, the Tenth Circuit granted defendant authorization to file a

second Section 2255 petition challenging his Section 924(c) conviction, based on the

Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019). The Tenth

Circuit noted that defendant met the requirement for filing a second petition because Davis

announced a new rule of constitutional law that the Supreme Court made retroactive,

although the Tenth Circuit noted that it was not considering the merits of defendant’s

petition.2

       In light of that order, this Court appointed the Federal Public Defender to represent

defendant for the purpose of filing a new Section 2255 petition. Counsel filed such a

petition on defendant’s behalf on June 24, 2020 (Doc. # 444), to which the Government

responded. On July 23, 2020, defendant filed a pro se motion requesting termination of

appointed counsel and an extension of time to file an amended petition. On August 5,

2020, the Court granted that motion and set a deadline of September 21, 2020, for

defendant’s amended petition. On October 7, 2020, after that deadline had passed without

a new filing, the Court ordered defendant to show cause by November 9, 2020, why the

Court should not act on the June 24 petition in the absence of an amended petition.

Defendant has not responded to the show cause order.




       2
         The Tenth Circuit also noted that it was not considering the existence or
applicability of any plea agreement waiver. The Government has not sought to enforce
any such waiver in response to the instant petition, however.
                                             2
         Case 6:98-cr-10059-JWL Document 453 Filed 12/14/20 Page 3 of 4




       II.    Analysis

       In the absence of an amended petition, the Court considers the petition filed by

counsel on defendant’s behalf. By that petition, defendant seeks to vacate his Section

924(c) conviction based on the Davis decision. In Davis, the Supreme Court struck down

as unconstitutionally vague the definition of a “crime of violence” in that statute’s residual

clause, 18 U.S.C. § 924(c)(3)(B). See Davis, 139 S. Ct. 2319. Thus, to succeed on his

petition, defendant must show that his conviction could not have been based on the statute’s

elements clause, 18 U.S.C. § 924(c)(3)(A), which defines “crime of violence” to mean a

felony that has the use of physical force as an element. See id.

       The Tenth Circuit has explicitly held, however, that Hobbs Act robbery in violation

of 18 U.S.C. § 1951 is categorically a “crime of violence” as defined by the elements clause

of Section 924(c)(3)(A). See United States v. Melgar-Cabrera, 892 F.3d 1053, 1060-66

(10th Cir.), cert. denied, 139 S. Ct. 494 (2018); see also United States v. Toki, 822 F. App’x

848, 853 (10th Cir. 2020) (unpub. op.) (recognizing Melgar-Cabrera as binding precedent

on this issue). Indeed, in accordance with his duty of candor, defendant’s counsel concedes

in the petition that the Tenth Circuit and all other circuit courts to have considered the issue

have rejected defendant’s argument. The Court is bound to apply Tenth Circuit precedent

that holds that Hobbs Act robbery indeed qualifies as a crime of violence under Section

924(c)(3). Accordingly, the Court denies defendant’s petition to vacate his conviction

under that statute.




                                               3
         Case 6:98-cr-10059-JWL Document 453 Filed 12/14/20 Page 4 of 4




       III.    Certificate of Appealability

       Rule 11 of the Rules Governing Section 2255 Proceedings states that the Court must

issue or deny a certificate of appealability when it enters a final order adverse to the

applicant. “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).3 To

satisfy this standard, a petitioner must demonstrate that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” See Saiz v.

Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 542 U.S. 274,

282 (2004)). Because it is clear that defendant is not entitled to relief, the Court denies a

certificate of appealability in this case.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s petition for

relief pursuant to 28 U.S.C. § 2255 or for a certificate of appealability (Doc. # 444) is

hereby denied.


       IT IS SO ORDERED.


       Dated this 14th day of December, 2020, in Kansas City, Kansas.


                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge


       3 1
          The denial of a Section 2255 petition is not appealable unless a circuit justice or
a circuit or district judge issues a certificate of appealability. See Fed. R. App. P. 22(b)(1);
28 U.S.C. § 2253(c)(1).
                                               4
